DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed June 8, 2022 has been entered. No new matter has been added.

Allowable Subject Matter
Claims 1 – 5, 7 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an oil blending system for a marine diesel two-stroke engine and/or generator comprising: a blender having at least one inlet for receiving a lubrication oil and at least one other component and at least one outlet for outputting a mixed lubrication oil composition to the engine or generator; at least one sensor for monitoring the engine or generator; and a blender controller configured to: receive parameter data on the current lubrication oil status used in the engine or generator and receive parameter data on the current engine and/or generator status from the at least one sensor for monitoring the engine or generator; compare the parameter data on the current lubrication oil status against a predetermined parameter range based on the current engine and/or generator status; determine whether the currently used lubrication oil is within the predetermined parameter range; and if the current lubrication oil is outside the predetermined parameter range, determine a new lubrication oil composition for the engine or generator. The closest prior art references Natoli I, Natoli II, and Luther et al., teach various aspects of the claimed limitation but none teach the step of comparing the parameter data in order to determine the fresh lubricant status. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747